OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
McCORMICK, Presiding Judge.
On March 19, 1985, appellant was convicted by a jury for the offense of aggravated sexual assault. Punishment was assessed at ten years’ in the Texas Department of Corrections. The jury, however, recommended that imposition of sentence be suspended and appellant be placed on adult probation for the same period.
On appeal, the El Paso Court of Appeals reversed appellant’s conviction. The court found the jurors at appellant’s trial disregarded instructions given them by the judge regarding the restriction of considering only guilt or innocence at the initial trial phase. The court found the jury had *807engaged in misconduct when several members voted guilty on the pretext that appellant would receive probation. Escarcega v. State, 711 S,W.2d 400 (Tex.App.-El Paso 1986).
We granted the State’s petition for discretionary review to examine the holding of the lower court. After careful review of the briefs of the respective parties and the opinion of the court below, we have determined that the State’s petition for discretionary review was improvidently granted.
The State’s petition for discretionary review is, therefore, ordered dismissed.